This opinion is subject to administrative correction before final disposition.




                                 Before
                    TANG, LAWRENCE, and ATTANASIO
                        Appellate Military Judges
                          _________________________

                            UNITED STATES
                                Appellee

                                       v.

                        Eric M. BRASBERGER
                     Corporal (E-4), U.S. Marine Corps
                                 Appellant

                              No. 201900084

                           Decided: 29 August 2019.
   Appeal from the United States Navy-Marine Corps Trial Judiciary.
   Military Judge: Major Keaton H. Harrell, USMC. Sentence adjudged
   12 December 2018 by a special court-martial convened at Marine
   Corps Base Camp Lejeune, North Carolina, consisting of a military
   judge sitting alone. Sentence approved by convening authority: reduc-
   tion to E-1, confinement for 4 months, 1 and a bad-conduct discharge.
   For Appellant: Lieutenant Commander Jacqueline M. Leonard, JAGC,
   USN.
   For Appellee: Brian K. Keller, Esq.
                          _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).
                          _________________________




   1  The Convening Authority suspended confinement in excess of 90 days pursuant
to a pretrial agreement.
                       United States v. Brasberger, No. 201900084


PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
rect in law and fact and that no error materially prejudicial to Appellant’s
substantial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
However, we note that the court-martial order (CMO) does not accurately re-
flect the disposition of the charge and specifications to which the appellant
entered pleas of not guilty: Charge I, Specification 1, and Charge II and its
sole Specification.
    Pursuant to the pretrial agreement, the Convening Authority agreed to
withdraw Charge I, Specification 1, and Charge II and its Specification fol-
lowing the military judge’s acceptance of the appellant’s guilty pleas. They
were to be dismissed without prejudice upon announcement of sentence by
the military judge, to ripen into dismissal with prejudice upon completion of
appellate review in which the findings and sentence were upheld. However,
the trial counsel erroneously moved only to “withdraw the offenses to which
the [appellant] has [pleaded] not guilty without prejudice to ripen into preju-
dice upon the completion of appellate review.” 2 The CMO reflects that Charge
I, Specification 1, and Charge II and its sole Specification were dismissed
without prejudice, but it does not indicate that dismissal will be with preju-
dice upon completion of appellate review in which the findings and sentence
are upheld. Although we find no prejudice from this scrivener’s error, the ap-
pellant is entitled to have court-martial records that correctly reflect the con-
tent of his proceeding. United States v. Crumpley, 49 M.J. 538, 539 (N-M. Ct.
Crim. App. 1998). Accordingly, the supplemental CMO shall properly reflect
the disposition of Charge I, Specification 1, and Charge II and its sole Specifi-
cation, according to the terms of the pretrial agreement.
  The findings and sentence as approved by the convening authority are
AFFIRMED.

                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court




   2   Record at 56.


                                           2